Citation Nr: 0430651	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-16 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A February 2002 rating decision dated in 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability evaluation effective from July 9, 
2001.  A subsequent rating decision dated in April 2002 
denied special monthly compensation based on the loss of use 
of a creative organ.  The veteran, who ad active service from 
January 1966 to January 1969, appealed those decision to BVA, 
and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claim for special monthly compensation, 
as well as which evidence the VA would seek to provide and 
which evidence the claimant is to provide.  The Court has 
indicated that such specific notice is required to comply 
with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

In addition, the Board observes that the veteran was afforded 
a VA examination in March 2002 in connection with his claim 
for service connection for erectile dysfunction and for 
special monthly compensation based on loss of use of a 
creative organ.  Although the March 2002 VA examiner noted 
that both of the veteran's testicles were palpable in normal 
position and consistency, the veteran testified at a June 
2004 hearing before the Board that his left testicle was 
smaller than his right testicle.  He also stated that he was 
unaware of any tests performed to assess his sperm count, and 
the Board notes that the evidence of record does not indicate 
that any such test had been performed.  Additionally, the 
veteran testified that he had been prescribed Viagra one year 
earlier and that he continued to take the medication despite 
the fact that it had not helped his erectile dysfunction.  
Therefore, given the passage of time and intervening 
treatment, the Board is of the opinion that another VA 
examination and medical opinion are necessary for the purpose 
of determining whether special monthly compensation is 
warranted.

Additionally, the Board observes that the veteran has not 
been afforded a VA examination specifically in connection 
with his claim for a higher initial evaluation for diabetes 
mellitus.  VA outpatient records dated in March 2002 indicate 
that the veteran had poor control of his diabetes, and 
treatment records dated in May 2002 note that there had been 
significant improvement.  However, the evidence of record 
does not include an opinion addressing the current severity 
of his diabetes mellitus.  Additionally, the veteran 
testified at a June 2004 hearing before the Board that he had 
hypoglycemic reactions at least twice a month as well open 
wounds and sores on his feet, anemia, and problems with his 
kidney function.  Therefore, the Board is of the opinion that 
a VA examination and medical opinion are necessary for the 
purpose of determining the severity and manifestations of the 
veteran's diabetes mellitus.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board observes that the veteran testified at a June 2004 
hearing before the Board that he saw his diabetic care 
provider approximately every other month and that he went to 
a wound care clinic once a week.  He also had an occasional 
appointment with a dietician.  However, the claims file does 
not contain any treatment records dated after July 2002.  
Additionally, the veteran testified that he had been 
prescribed Viagra for his erectile dysfunction one year 
earlier and that he continued to use the medication, yet the 
evidence of record does not include any medical records 
documenting such treatment.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain any and all treatment records pertaining to the 
veteran's  diabetes mellitus and erectile dysfunction.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim for special monthly 
compensation under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or 
evidence necessary to substantiate 
his claim for special monthly 
compensation, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, 
and 5103A. (West 2002), and any 
applicable legal precedent. 

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his diabetes mellitus 
and erectile dysfunction.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA medical 
records dated from July 2002 to the 
present.   

3.  The veteran should be afforded a 
VA examination for the purpose of 
determining whether he has loss of 
use of a creative organ.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity 
of the veteran's loss of erectile 
power.  The examiner should indicate:
a.	 Whether the diameters of the 
affected testicle are reduced 
to one-third of the 
corresponding diameters of 
the paired normal testicle;
b.	 Whether the diameters of the 
affected testicle are reduced 
to one-half or less of the 
corresponding normal testicle 
with alteration of 
consistency so that that the 
affected testicle is 
considerably harder or softer 
than the corresponding normal 
testicle; or
c.	Whether there is an absence 
of spermatozoa.

The examiner is also requested to 
comment on the effectiveness of any 
medications that the veteran has 
taken for treatment of his erectile 
dysfunction and to opine as to 
whether the veteran's erectile 
dysfunction essentially renders him 
without the use of a creative organ.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
diabetes mellitus.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity 
of the veteran's disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's disorder.  In particular, 
the examiner should state whether the 
veteran is currently on a restricted 
diet and requires a restriction of 
activities, including avoidance of 
strenuous occupational and 
recreational activities.  He should 
also indicate whether the veteran is 
shown to have had episodes of 
ketoacidosis or hypoglycemic 
reactions, and if so, how often these 
episodes have required 
hospitalization or visits to his 
diabetic care provider.  The examiner 
is also requested to provide a 
description of any complicating 
disabilities that the veteran has 
which are directly attributable to 
his service-connected diabetes 
mellitus.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




